Citation Nr: 1818472	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a chronic condition manifested by edema, to include inflammatory arthritis (previously listed as anemia), to further include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a thoracic spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to November 2002 and from November 2007 to October 2008, with subsequent Reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho.  This matter was last before the Board in March 2017, whereupon it was remanded to the Board for further development.  

The Board notes that in its January 2012 remand, it recharacterized the Veteran's claim of entitlement to service connection for anemia as one of entitlement to service connection for edema of the hips and hands, in recognition of the Veteran's statements during the June 2011 hearing that he listed the wrong condition in his initial claim for service connection.  This characterization of the Veteran's claim persisted through to the March 2017 Board remand, wherein the claim was returned to the RO and the claim was characterized as such in the November 2017 SSOC.  As indicated in a July 2017 VA examination report, the claimed edema has been attributed to diagnosed inflammatory arthritis.  Accordingly, as a function of the Board's de novo review authority, the Board has characterized the Veteran's claim for edema of the hands and hips as a claim for a chronic condition manifested by edema, to include inflammatory arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  At the hearing, the Veteran confirmed his intent to represent himself (without his then attorney representative) for the hearing only.   

All issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

Pursuant to the Board's March 2017 remand, the AOJ was directed to secure a medical examination and etiology opinion from a qualified examiner regarding all three issues on appeal.  The remand explicitly instructed the AOJ to ensure that the examiner set forth an opinion as to whether any of the three issues on appeal was a manifestation of any of the Veteran's service connected disabilities or a combination therefrom.  In addition, the AOJ was instructed to secure an opinion as to whether any of the claimed disorders could not be attributed to a known diagnosis, and, if so, whether the claimed disorder was a sign or symptoms of an undiagnosed but chronic illness.  

Upon receipt of the claim, the Veteran was scheduled for a VA examination with a VA examiner in July 2017.  After carrying out the various examinations for each distinct claimed disorder, the examiner opined that it was less likely than not that any of the claimed disorders could not be attributed to a known diagnosis.  However, the examiner's rationale did not discuss the bilateral shoulder disorder or the thoracic spine disorder.  Similarly, the examiner also opined that it was less likely than not that any of the claimed disorders were manifestations of any of the Veteran's service connected disabilities.  Again, the examiner's rationale did not discuss the bilateral shoulder disorder or the thoracic spine disorder.

The RO did not secure an opinion from a VA examiner that addressed all of the queries detailed in the March 2017 Board remand, and this inaction warrants remand in order to have the AOJ comply with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  Specifically, the AOJ must send the claims file to the examiner who carried out the July 2017 examination and issued the corresponding opinion (or to another qualified individual, if the examiner is unavailable) in order for that individual to set forth an addendum opinion regarding the two queries outlined above as they pertain to the claims of service connection for bilateral shoulder disorder and thoracic spine disorder.  

Evidence secured from this remand could affect the Veteran's edema claim, and that claim is accordingly inextricably intertwined and must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who carried out the July 2017 VA examination and issued the corresponding opinion, or, if that individual is not available, to an equally qualified medical professional, in order to secure an opinion regarding the etiology of the bilateral shoulder disorder and thoracic spine disorder.  Copies of all pertinent records should be made available to the examiner for review.  Based on the prior examination report and a review of the record, the examiner should answer the following: 

(a) Does the Veteran suffer from a bilateral shoulder
disorder and/or a thoracic spine disorder that cannot be attributed to a known diagnosis? 

(b) If a bilateral shoulder disorder and/or a thoracic
spine disorder cannot be attributed to a known clinical diagnosis, are any such identified disorders signs or symptoms of an undiagnosed illness (i.e. a medically unexplained but chronic illness)?  If one or both of these claimed disorders cannot at all be attributed to a disease process, known or unexplained, that is chronic in nature, please so note. 

(c) If the symptoms/conditions listed in a) can be
attributed to a known diagnosis, is it at least as likely as not (a 50 percent probability or greater) that they were caused by service, to include environmental conditions in the Persian Gulf, or otherwise as shown in the service treatment records? 

The examiner is to specifically consider the prior examinations.  The examiner must also comment upon whether any of the symptoms listed in a) represent manifestations of the Veteran's service-connected disabilities.  Finally, the examiner must explain the rationale for all opinions, cutting to supporting factual data and medical literature, as appropriate.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

